Citation Nr: 0126980	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  99-15 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss, to include an extraschedular rating due to 
marked interference with employment.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at hearings before RO personnel in May 
2000 and before the undersigned Member of the Board sitting 
in Indianapolis, Indiana, in August 2001.  Transcripts of the 
hearing testimony have been associated with the claims file.


REMAND

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The veteran's central argument is that he is entitled to an 
extra-schedular evaluation for his service-connected left ear 
hearing loss disability because it results in marked 
interference with his employment.  It is argued that the 
veteran's hearing loss presents an exceptional and unusual 
disability picture in this particular case because in his 
work as a heavy equipment operator the hearing loss presents 
a danger to himself and others.  He has testified as to the 
impact of the hearing loss on his ability to perform his 
duties as a heavy equipment operator and has submitted into 
evidence affidavits from co-workers and a co-owner of the 
business regarding the problems he has doing his job.  
Additionally, he has presented a report from a certified 
vocational rehabilitation specialist who concluded as 
follows:  "Overall in the occupational base in my 
professional opinion, I would say that the erosion would 
conservatively be estimated at 15% at all exertional 
levels."  

At the hearing in August 2001, the veteran stated that he 
did not remember when he last underwent a hearing 
examination, but that according to a doctor at a VA medical 
facility in Marion, Indiana, his hearing was getting worse.  
The record reveals that the veteran was last afforded a VA 
audiology examination to assess the severity of his hearing 
loss in July 1998.  The Board concludes that in order to 
comply with VA's duty to assist, the veteran should be 
accorded a current VA examination, including a puretone 
audiometry test and a controlled speech discrimination test 
based upon the Maryland CNC word list.  See 38 C.F.R. 
§ 4.85(a) (2000).  A current examination would be helpful 
to ascertain the current severity of the veteran's hearing 
loss and its impact upon his ability to function under the 
ordinary conditions of daily life, including employment.

Accordingly, the matter on appeal is REMANDED for the 
following actions:

1.  The RO should obtain any pertinent 
treatment records identified by the 
veteran, not already associated with the 
claims file.  Up-to-day treatment records 
should be obtained from the VA medical 
facility in Marion, Indiana.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be requested to 
provide information as to any loss of 
income or career opportunities which he 
feels is due to his service-connected 
left ear hearing disability.  He should 
be invited to provide documentation as to 
any loss of income or career 
opportunities.

3.  The RO should arrange for the 
veteran to be scheduled for a VA 
audiology examination in order to more 
accurately determine the severity of his 
hearing loss.  The audiometric 
examination should be conducted in 
compliance with the standard VA protocol 
for such examinations, utilizing the 
Maryland CNC speech stimulus materials 
for speech discrimination.  All perti-
nent symptomatology and findings should 
be reported in detail.  Following 
completion of the examination, the 
examiner should comment as to the impact 
of the veteran's service-connected left 
ear hearing loss on his ability to 
function under the ordinary conditions 
of daily life, including employment.  
The examiner should offer an opinion as 
to whether this veteran's left ear 
hearing loss presents an exceptional or 
unusual disability picture.  The claims 
file must be made available to the 
examiner prior to the examination.

4.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA and the 
implementing regulations is completed.

5.  Thereafter, the RO must review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
and his attorney should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropri-
ate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

